Title: To John Adams from Alexander Hamilton, 18 November 1791
From: Hamilton, Alexander
To: Adams, John



Sir:
Treasury Department, November 18, 1791.

In pursuance of the order of the Senate, I have the honor to transmit a return of the imports of the United States, so modified as to convey a considerable portion of the information which I conceive they require. I beg leave to observe, that this document is a part of a set of papers relative to imports, exports, and tonnage, which have been some time in preparation at the treasury. Some others, which are completed, will be transmitted to the Senate as soon as they shall have been transcribed.
I have the honor to be, sir, with the greatest respect, your most obedient and most humble servant,Alexander Hamilton,Secretary of the Treasury.